NO. 07-06-0136-CR
                                    NO. 07-06-0137-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                       MAY 4, 2006

                          ______________________________


                         EX PARTE JOHANSON LEE WATSON


                        _________________________________

           FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                NOS. 9479 & 9480; HONORABLE TOM NEELY, JUDGE

                          _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Johanson Lee Watson, who is incarcerated and proceeding pro se, filed applications

for writs of habeas corpus in the trial court. He simultaneously filed notices of appeal

seeking relief from this Court should he receive unfavorable rulings from the trial court. We

dismiss for want of jurisdiction.
       A premature notice of appeal in a criminal case is effective after sentence is

imposed or suspended in open court or after an appealable order is signed by the trial

court. See Tex. R. App. P. 27.1(b). It is not effective if filed before the trial court makes

a finding of guilt or receives a jury verdict. We decline to interpret Rule 27.1(b) as

permitting a premature notice of appeal from an application for a writ of habeas corpus

without a signed appealable order.


       Accordingly, these purported appeals are dismissed for want of jurisdiction.


                                          Don H. Reavis
                                            Justice


Do not publish.




                                             2